Citation Nr: 0607470	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  95-31 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for residuals of a through-and-through gunshot wound 
of the left (non-dominant) forearm, with a compound, 
comminuted fracture of the upper third of the radius, 
involving muscle groups VII and VIII.

2.  Entitlement to an initial evaluation in excess of 20 
percent for ischemic changes of the flexor pollicis longus 
muscle of the left (non-dominant) hand.

3.  Entitlement to special monthly compensation based on loss 
of use of the left hand.

4.  Entitlement to special monthly compensation based on loss 
of use of the right hand as a paired extremity.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from April 1943 to October 
1945.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from February 1994 and May 1995 rating and 
Hearing Officer decisions of the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in Fargo, North Dakota, 
and Los Angeles, California.

The veteran testified in support of these claims before a 
Hearing Officer and the undersigned Veterans Law Judge at 
hearings held at the RO in March 2000, and in Washington, 
D.C., in July 2003.  

In December 2005, for good cause shown, namely, the veteran's 
advanced age, the Board granted the veteran's motion to 
advance this case on the Board's docket pursuant to the 
authority of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2005).

The Board REMANDS these claims to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. 


REMAND

The veteran claims that he is entitled to higher initial 
evaluations for left forearm and left hand disabilities and 
special monthly compensation based on the loss of use of the 
left and right hands.  Additional action is necessary before 
the Board can decide these claims.

In January 2006, after the veteran's claims file had been 
transferred to the Board, the veteran submitted pertinent 
evidence in support of his appeal, specifically, a written 
statement and medical documents, directly to the Board.  The 
RO has not considered this evidence in the first instance and 
there is no indication in the record that the veteran is 
waiving his right to have the RO do so.  In fact, in a New 
Evidence Response Form dated in January 2006, the veteran 
specifically requests the Board to remand his case to the RO 
for review of the evidence.

On January 23, 2002, final rules were promulgated, which, in 
part, allowed the Board to consider additional evidence 
without having to refer the evidence to the AOJ for initial 
consideration, or to obtain the appellant's waiver.  See 67 
Fed. Reg. 3,099, 3,103-04 (Jan. 23, 2002).  In Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003), however, the United States Court of 
Appeals for the Federal Circuit held that the provisions of 
38 C.F.R. 
§§ 19.9(a)(2), and (a)(2)(ii) (2002) were inconsistent with 
38 U.S.C.A. 
§ 7104(a) (West 2002), because they denied appellants a 
"review on appeal" when the Board considered additional 
evidence without remanding the case to the RO for initial 
consideration of that evidence.  In light of this holding, on 
remand, AMC must ensure that the veteran is afforded due 
process by initially considering the previously noted 
evidence in support of the claims on appeal.  



This case is REMANDED for the following action:

AMC should readjudicate the veteran's 
claims based on all of the evidence of 
record, including that which was submitted 
to the Board in January 2006.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, AMC should 
provide the veteran and his representative 
a supplemental statement of the case and 
an opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


